Case 3:18-cv-00296-LRH-CBC Document 89-1 Filed 08/28/19 Page 1 of 13




                      Exhibit 1
Case 3:18-cv-00296-LRH-CBC Document 89-1 Filed 08/28/19 Page 2 of 13
                   CONFIDENTIAL - Jeffrey H. Kinrich - 5/9/2019
                                                                              Page 1


                       UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA


    TESLA, INC., A DELAWARE        )
    CORPORATION,                   )
                                   )
                  PLAINTIFF,       ) CASE NO.
                                   ) 3:18-CV-00296-LRH-CBC
                    vs.            )
                                   )
    MARTIN TRIPP, AN INDIVIDUAL,   )
                                   )
                  DEFENDANT.       )
    _______________________________)
                                   )
    MARTIN TRIPP, AN INDIVIDUAL,   )
                                   )
                  COUNTERCLAIMANT, )
                                   )
    TESLA, INC., A DELAWARE        )
    CORPORATION,                   )
                                   )
                  COUNTERDEFENDANT.)
    _______________________________)


                           C O N F I D E N T I A L
         (Pursuant to agreement of counsel, the following
              transcript has been designated confidential)

                EXPERT DEPOSITION OF JEFFREY H. KINRICH
                       TAKEN THURSDAY, MAY 9, 2019
                          LOS ANGELES, CALIFORNIA

    Depo Dynamics, LLC
    (888) 494-3370

           Reported by Alejandria E. Kate, C.S.R. No. 11897
                            Job No. 102342


                               Depo Dynamics, LLC
                                  (888) 494-3370


                                                              06372b3f-95d2-4e31-b613-19b358bd70b2
         Case 3:18-cv-00296-LRH-CBC Document 89-1 Filed 08/28/19 Page 3 of 13
                 CONFIDENTIAL - Jeffrey H. Kinrich - 5/9/2019
                                                                    Page 2


1                    UNITED STATES DISTRICT COURT
2                           DISTRICT OF NEVADA
3
4    TESLA, INC., A DELAWARE        )
     CORPORATION,                   )
5                                   )
                   PLAINTIFF,       ) CASE NO.
6                                   ) 3:18-CV-00296-LRH-CBC
                     vs.            )
7                                   )
     MARTIN TRIPP, AN INDIVIDUAL,   )
8                                   )
                   DEFENDANT.       )
9    _______________________________)
                                    )
10   MARTIN TRIPP, AN INDIVIDUAL,   )
                                    )
11                 COUNTERCLAIMANT, )
                                    )
12   TESLA, INC., A DELAWARE        )
     CORPORATION,                   )
13                                  )
                   COUNTERDEFENDANT.)
14   _______________________________)
15
16
17
18
19
20
21        DEPOSITION OF JEFFREY H. KINRICH, TAKEN ON BEHALF
22   OF THE DEFENDANT, AT 9:44 A.M., THURSDAY, MAY 9, 2019 AT
23   523 WEST 6TH STREET, SUITE 400, LOS ANGELES, CALIFORNIA,
24   BEFORE ALEJANDRIA E. KATE, C.S.R. NO. 11897, PURSUANT TO
25   NOTICE.



                             Depo Dynamics, LLC
                                (888) 494-3370


                                                                    06372b3f-95d2-4e31-b613-19b358bd70b2
 Case 3:18-cv-00296-LRH-CBC Document 89-1 Filed 08/28/19 Page 4 of 13
                    CONFIDENTIAL - Jeffrey H. Kinrich - 5/9/2019
                                                                               Page 3


1                           A P P E A R A N C E S:
2
3    ATTORNEYS FOR DEFENDANT COUNTERCLAIMANT MARTIN TRIPP:
4           TIFFANY & BOSCO P.A.
            BY: WILLIAM M. FISCHBACH III, ESQUIRE
5           2525 EAST CAMELBACK ROAD
            PHOENIX AZ 85016
6           602.255.6000
            wmf@tblaw.com
7
8
     ATTORNEYS FOR PLAINTIFF AND COUNTERDEFENDANT
9    TESLA, INC.:
10          HUESTON HENNIGAN LLP
            BY: ALLISON LIBEU, ESQUIRE
11               STEPHEN RICHARDS, ESQUIRE
            523 WEST 6TH STREET
12          SUITE 400
            LOS ANGELES CA 90014
13          949.273.4153
            alibeu@hueston.com
14          srichards@hueston.com
15
16   ALSO PRESENT:
17          JEFFREY LOPEZ, Videographer
18
19
20
21
22
23
24
25



                                Depo Dynamics, LLC
                                   (888) 494-3370


                                                               06372b3f-95d2-4e31-b613-19b358bd70b2
 Case 3:18-cv-00296-LRH-CBC Document 89-1 Filed 08/28/19 Page 5 of 13
                    CONFIDENTIAL - Jeffrey H. Kinrich - 5/9/2019
                                                                            Page 115


1     it's not going to change my answer.               The question
2     doesn't -- I don't understand what that has to do
3     with my prior answer, which is what I think you
4     were responding to.
5                  If I'm wrong, you may try it again.
6     BY MR. FISCHBACH:
7           Q.     Did the three indices that you identified,
8     did they finish up or down that day?
9           A.     I don't know.      It wouldn't matter.
10          Q.     Why would it not matter?
11          A.     For all the reasons I described just a few
12    answers ago, that whatever happens before the
13    19 minutes is sunk, it's moot.             If the market
14    skyrocketed or plummeted before then, you don't
15    care.      It doesn't affect what is happening at that
16    point.
17          Q.     All right.     Did you do any analysis to
18    determine whether or not the Tesla stock price
19    correlated with either the NASDAQ or the NASDAQ
20    Automotive Index for, say, June 5 to June 11?
21          A.     I did not, nor would it have any
22    relevance.      But the answer is no, I did not.
23          Q.     So, well, you told me before that looking
24    at what happened before publication was irrelevant;
25    is that right?



                                Depo Dynamics, LLC
                                   (888) 494-3370


                                                               06372b3f-95d2-4e31-b613-19b358bd70b2
        Case 3:18-cv-00296-LRH-CBC Document 89-1 Filed 08/28/19 Page 6 of 13
                 CONFIDENTIAL - Jeffrey H. Kinrich - 5/9/2019
                                                                    Page 116


1        A.     Yes.
2        Q.     Now you're telling me what happened after
3    publication is also irrelevant?
4        A.     Not after immediately, that's why we do
5    the 19 minutes to the end of the business day.                But
6    what happens a day later or two days later or five
7    days later is irrelevant.
8        Q.     What -- what are you basing that on?
9        A.     Efficient markets.
10       Q.     Okay.   Explain that, please.           I -- I'm
11   familiar with the theory, but explain that.                If I'm
12   a juror and I'm a retired schoolteacher, explain
13   that theory to me and how it factors into your
14   opinion.
15       A.     A stock that's widely covered and
16   widely -- I'll leave it at covered, like Tesla,
17   because Tesla has a lot of people who are -- a lot
18   of analysts who follow it and a lot of investors in
19   it, incorporates changes in information quite
20   quickly.
21              So the kind of information that comes out,
22   whether it's an Elon Musk tweet, or a public
23   earnings announcement, or a leak from Tripp,
24   because Tesla is trading efficiently, it would be
25   expected to be incorporated quite quickly.



                             Depo Dynamics, LLC
                                (888) 494-3370


                                                                     06372b3f-95d2-4e31-b613-19b358bd70b2
 Case 3:18-cv-00296-LRH-CBC Document 89-1 Filed 08/28/19 Page 7 of 13
                    CONFIDENTIAL - Jeffrey H. Kinrich - 5/9/2019
                                                                            Page 117


1                 And so the time period immediately after a
2     disclosure is where you would expect to find the
3     information.      By the time you get to the next
4     business day, they would already be incorporated.
5                 And equally relevant, perhaps even more
6     relevant, other news, other information then
7     interferes -- "interferes" is the wrong word, but
8     also occurs.      And so you can no longer distinguish
9     the influences of the various causes.                That's why
10    the short period matters.
11                But over a long period of time, I mean,
12    the next day, as I recall, was the stockholders'
13    meeting.     And certainly the influence of the
14    stockholders' meeting would have a lot to -- would
15    be fairly, and if you look at it, you'd see that it
16    probably was.
17                So it's -- it's a distinguished -- sorry,
18    I spoke poorly.       You can distinguish the causation
19    elements and can no longer identify any influence
20    for the earlier news.          But that would already have
21    been incorporated anyway.
22          Q.    You don't have a causation opinion in this
23    case; correct?
24          A.    I don't have an ultimate conclusion.
25    I've -- as I said before, I've attempted to rule



                                Depo Dynamics, LLC
                                   (888) 494-3370


                                                               06372b3f-95d2-4e31-b613-19b358bd70b2
        Case 3:18-cv-00296-LRH-CBC Document 89-1 Filed 08/28/19 Page 8 of 13
                 CONFIDENTIAL - Jeffrey H. Kinrich - 5/9/2019
                                                                     Page 118


1    out some things that would be potential causes, and
2    I think I've succeeded in that.
3               But I have not drawn the conclusion that
4    the entire 20 cents was caused by the disclosure
5    from Mr. Tripp, though it's not inconsistent with
6    what I've been able to find.
7        Q.     Going back to the issue of efficient
8    markets.
9               What, in your opinion, is the appropriate
10   amount of -- what was the appropriate window to
11   track the change in Tesla's stock price following
12   the publication of the article?
13       A.     It's not a predetermined amount.                It
14   depends on issues about news coverage and
15   disclosures and whether there are other intervening
16   but unrelated events.
17              In this case, tracking through the end of
18   the stock market close made sense.
19              The opening the next morning was already
20   influenced by this potentially, and by other news
21   events that had occurred about Tesla in the
22   intervening time, there were other news events.
23   And so you can no longer track it after that.
24       Q.     What other news events occurred between
25   the publication of the first Business Insider



                             Depo Dynamics, LLC
                                (888) 494-3370


                                                                      06372b3f-95d2-4e31-b613-19b358bd70b2
 Case 3:18-cv-00296-LRH-CBC Document 89-1 Filed 08/28/19 Page 9 of 13
                    CONFIDENTIAL - Jeffrey H. Kinrich - 5/9/2019
                                                                            Page 119


1     article on June 4th and when Tesla opened up for
2     regular trading on June 5th of 2018?
3           A.    I don't remember.        Just that they were
4     there.
5           Q.    Suppose the Business Insider article had
6     come out one minute after trading had opened on
7     June 4th, would you examine the stock price for the
8     entire trading day as part of your analysis?
9                 MS. LIBEU:      Incomplete hypothetical.
10                THE WITNESS:       You might look at it.            It
11    depends on what else happens.             If there was other
12    news later in the day, that might be something you
13    cut off and you say, "I can no longer isolate the
14    impact of this event."
15                So you'd have to look at the underlying
16    facts and circumstances to decide what the
17    appropriate time period is.
18                Quite often on these kind of studies, an
19    entire day is relevant, but that assumes that the
20    only relevant news that came out is the item you're
21    studying.
22          Q.    According to Exhibit 5 of your report, the
23    price of Tesla stock just before the publication of
24    the first Business Insider article on June 4 was
25    $296.94; correct?



                                Depo Dynamics, LLC
                                   (888) 494-3370


                                                               06372b3f-95d2-4e31-b613-19b358bd70b2
        Case 3:18-cv-00296-LRH-CBC Document 89-1 Filed 08/28/19 Page 10 of 13
                 CONFIDENTIAL - Jeffrey H. Kinrich - 5/9/2019
                                                                      Page 166


1    to extend before the event, that goes to the whole
2    day, for example, would be a clear error in
3    methodology.
4        Q.   But you said "any other time period."
5             So, for example, what if the time period
6    was from 19 minutes before the close of trading on
7    June 4 to 24 hours after that?
8        A.   Yes, that would also be an error.
9        Q.   Why?
10       A.   Because of the intervening events.                The
11   other news that has come out about Tesla during
12   that time period.
13       Q.   What about 12 hours?
14       A.   Well, anything that passes the end of the
15   close, the market close would be -- let me back up.
16            After the market closed, the data in the
17   overnight trading is usually pretty lousy and is
18   not usually a good indicator of meaningful prices,
19   the volume is too low, the liquidity is bad, so
20   that's just a general principle.
21            Unless you need to do something during the
22   after-hours time, usually you ignore it.
23            So what we're really talking about is the
24   next day.   And the next day, we already have news
25   out, so it's confounded and you can't learn much at



                             Depo Dynamics, LLC
                                (888) 494-3370


                                                                       06372b3f-95d2-4e31-b613-19b358bd70b2
Case 3:18-cv-00296-LRH-CBC Document 89-1 Filed 08/28/19 Page 11 of 13
                   CONFIDENTIAL - Jeffrey H. Kinrich - 5/9/2019
                                                                           Page 167


1     that point.
2            Q.   So you're saying the only appropriate time
3     period has to be between when the article was
4     published and when the market closed at 4:00 p.m.?
5            A.   Given these facts.        There are other cases
6     where that isn't true.         There are other cases when
7     the only meaningful event is the event at issue and
8     the whole day may be relevant.
9                 In other words, maybe it came out before
10    the market opened, there's no other meaningful
11    information during the day and so the entire day's
12    stock price change is a meaningful measure.
13                So it's case by case, but given these
14    facts and given that the information didn't come
15    out until late in the day, the answer is yes.
16                I can't see another period.           I certainly
17    can't see a period that includes the next day when
18    you had a stockholders' meeting and you had
19    significant news about that coming out the next
20    day.
21           Q.   Okay.   But going back, I think this
22    started up on me asking you if a 12-hour period
23    would be appropriate.
24                And what's your answer on that?             Is it no
25    because it's after the close of trading on



                               Depo Dynamics, LLC
                                  (888) 494-3370


                                                              06372b3f-95d2-4e31-b613-19b358bd70b2
        Case 3:18-cv-00296-LRH-CBC Document 89-1 Filed 08/28/19 Page 12 of 13
                     CONFIDENTIAL - Jeffrey H. Kinrich - 5/9/2019
                                                                    Page 168


1    June 4th?
2           A.     Yeah, you don't have any meaningful data
3    between close of business -- close of trading and
4    the open the next morning, so there's nothing there
5    to rely on.
6                  If I had good trading data and the market
7    was active, then I might be able to do something
8    with that time, but that doesn't exist.
9           Q.     Would it be appropriate to use a period
10   of, say, the last 19 minutes of regular trading on
11   June 4th and the first hour of after-hours trading?
12          A.     No, because most after-hours stuff is
13   really bad.        I mean, just data-wise, it's really
14   bad.        You get very little market participations.
15   The volume typically declines by 100 fold.
16                 Obviously, I don't know the particulars
17   here, but it's not uncommon to see 100-fold decline
18   in market volume.
19                 And so you no longer get the efficient
20   market and liquidity expectations that you have
21   during the times the market was open.
22          Q.     All right.      Going back to the Schulz
23   report.
24                 So you take issue with his critique of the
25   time period you selected.



                                 Depo Dynamics, LLC
                                    (888) 494-3370


                                                                     06372b3f-95d2-4e31-b613-19b358bd70b2
         Case 3:18-cv-00296-LRH-CBC Document 89-1 Filed 08/28/19 Page 13 of 13
                 CONFIDENTIAL - Jeffrey H. Kinrich - 5/9/2019
                                                                   Page 198


1                         C E R T I F I C A T E
2
3              I, ALEJANDRIA E. KATE, a certified court
4    reporter in the State of California, do hereby certify:
5              That the foregoing deposition of
6    JEFFREY H. KINRICH was taken before me at the time and
7    place therein set forth, at which time the witness was
8    duly sworn by me;
9              That the testimony of the witness and all
10   colloquy and objections made at the time of the
11   deposition were recorded stenographically by me and
12   thereafter transcribed, said transcript being a true
13   copy of my shorthand notes thereof;
14             I further certify I am neither financially
15    interested in the action nor a relative or employee
16    of any attorney or any of the parties.
17             In witness whereof, I have subscribed my name
18   and signature this date, May 17, 2019.
19
20                          ____________________________________
21                                 ALEJANDRIA E. KATE
                             California Certificate No. 11897
22                          Illinois Certificate No. 084.004797
23
24
25



                             Depo Dynamics, LLC
                                (888) 494-3370


                                                                    06372b3f-95d2-4e31-b613-19b358bd70b2
